Reynolds, J.
Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of State Police dismissing the petitioner from the State Police. The determination that petitioner was guilty of the theft of cheese from a grocery store on April 16, 1969 is supported by substantial evidence and must therefore be sustained (Matter of McGrath v. Kirwan, 32 A D 2d 700). Nor considering petitioner’s special position as a police officer do we find his dismissal to be unjustified (Matter of Kess v. Town of Vestal, 30 A D 2d 599). Finally, it is readily evident that the apparently inadvertent violation in an investigation interview of certain rules and procedures which had become effective just 18 days prior to the interview as part of a collective bargaining agreement between the State of New York and the Police Benevolent Association in no way prejudiced the petitioner and thus cannot form the basis here for annulment. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by Reynolds, J.